Mason, J.,
delivered the opinion of this court.
The motion to dismiss the appeal, in the present case, is overruled upon the authority of Lippy vs. Masonheimer, decided at this term.
*356We can discover no such irregularity in the proceedings in this case, as to warrant a reversal of the decree. 8 Gill & John., 148. 9 Do., 71.
No exception having been taken by the appellant to the admission of testimony at the proper time, although he had appeared to the suit, no objection to it can now be entertained by this court.
The proof legally in this case, is sufficient to support the substantial allegations of the bill, and to entitle the complainant to the relief sought. The proof clearly establishes the mental imbecility of Henry Long, and that this imbecility had been unduly taken advantage of by the appellant. The testimony is full upon both points.
The mental condition of Henry Long was such as to preclude the idea that he was capable of entering into a fraudulent combination, as was alleged in argument, so as to place him in any of the transactions in question, in pari delicto with the appellant.
In thus disposing of the case we do not wish to -be understood as denying the right of the appellant to be reimbursed the money paid, or secured to be paid, bona fide by him for the land of his brother. Whatever he can show in this regard, he is entitled to have awarded to him, and to that end the cause is remanded for further proceedings.

Cause remanded for further proceedings.